Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claim Objections
Claims 1 & 18 are objected to because of the following informalities: in line 6 of claim 1 and in line 8 of claim 18, “the mesh panels” should be amended to --the one or more mesh panels-- or --each mesh panel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, & 8-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Nieuwenhuis (US 2633337).
For Claim 1, Niewenhuis discloses a lay-flat barrier (the cattle guard as illustrated in Figs. 1-6) comprising: two end pipes (for claims 4, 5, 8, 9, & 12-14, the end pipes are 28 & 30, for claims 9 (alternative) through 11, the end pipes are 10 & 30) attached to each other by one or 
For Claim 4, Niewenhuis discloses the barrier of claim 1, and Niewenhuis further discloses further comprising support pipes (two or more of 14, 16, & 18) arranged within the frame (note that the cross-section of each of 14, 16, & 18 is interpreted in light of the instant disclosure indicating, “The term pipe is used herein to mean any elongated structure such as, but not limited to a pipe, a tube, a rod, a post, and is not limited by cross-sectional shape,” [0045]).
For Claim 5, Niewenhuis discloses the barrier of claim 4, and Niewenhuis further discloses wherein the support pipes include an intermediate rail (any one of 14, 16, or 18) that divides the frame into a first section and a second section (to the left and to the right of the chosen one of 14, 16, & 18) 
For Claim 8, Niewenhuis discloses the barrier of claim 1, and Niewenhuis further discloses wherein the end pipes (28 & 30) are arranged parallel to one another (Fig. 1) and are connected by opposing parallel connecting pipes (10 & 12, Fig. 1).
For Claim 9, Niewenhuis discloses the barrier of claim 1, and Niewenhuis wherein the end pipes are arranged at an angle with respect to one another (represented by the upturned angle illustrated in Figs. 2 & 3, each end pipe 28 & 30 is slightly tilted inward toward the other).

For Claim 13, Niewenhuis discloses the barrier of claim 9, and Niewenhuis further discloses further comprising support pipes (two or more of 14, 16, & 18) arranged within the frame (note that the cross-section of each of 14, 16, & 18 is interpreted in light of the instant disclosure indicating, “The term pipe is used herein to mean any elongated structure such as, but not limited to a pipe, a tube, a rod, a post, and is not limited by cross-sectional shape,” [0045]).
For Claim 14, Niewenhuis discloses the barrier of claim 13, and Niewenhuis further discloses wherein the support pipes include an intermediate rail (any one of 14, 16, or 18) that divides the frame into a first section and a second section (to the left and to the right of the chosen one of 14, 16, & 18).
For Claim 9 (alternative interpretation), Niewenhuis discloses the barrier of claim 1, and Niewenhuis wherein the end pipes are arranged at an angle with respect to one another (end pipes 10 & 30 form a right angle, Fig. 1).
For Claim 10, Niewenhuis discloses the barrier of claim 9 in the alternative interpretation, and Niewenhuis further discloses wherein the end pipes are perpendicular to each other (end pipes 10 & 30 form a right angle, Fig. 1).
For Claim 11, Niewenhuis discloses the barrier of claim 10 in the alternative interpretation, and Niewenhuis further discloses wherein the end pipes are connected to each other at a joint to form a right angle (end pipes 10 & 30 form a right angle, Fig. 1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, & 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as disclosed by Smith (US 6712339) or, in the alternative, under 35 U.S.C. 103 as obvious over Smith in view of Jackson (US 20100260550).
For Claim 1, Smith discloses a lay-flat barrier (since the modular fence panels 2 of Smith are planar, each panel may be laid flat on the ground) comprising: 
two end pipes attached to each other by one or more connecting pipes to form a frame (Depending on the embodiment further claimed in dependent claims below, each of pipes 4, 6, & 10 are pipes forming the frame of each independent panel 2. For Claims 2-8, end pipes are both elements 4 with connecting pipes 8 & 10. For Claims 9-11 & 13-15, end pipes include 10 and one of elements 4), 
wherein the frame is configured to be positioned in a lay-flat configuration (since the modular fence panels 2 of Smith are planar, each panel may be laid flat on the ground); and 

However, if Applicant disagrees that Smith illustrates the mesh grids 12 mounted on one side of the frame 2, then Jackson, like prior art above, teaches an electrified animal deterrent device (title, disclosure) further comprising one or more electrically-conductive mesh panels (2) attached on top of frame (2 is mounted to frame 1 via metal screws 3, as illustrated in the figures and the accompanying description found in [0003-5] when the frame is in a lay-flat configuration (as illustrated by the side view).
For Claim 2, either Smith or the combination of Smith and Jackson discloses the barrier of claim 1, and Smith further discloses wherein the end pipes and the one or more connecting pipes are made of a non-conductive material (“Each fence panel includes a support structure made up of a plurality of hollow plastic tubes or pipes. Such pipes are generally made of PVC and are available in a number of different lengths and diameters. Although the present invention is shown and described using tubes, other support members having other cross-sectional shapes may be used (e.g., square, rectangular, triangular, etc.),” Col. 2, lines 59-65 as it describes “The support structure may include two vertical end supports 4 positioned on either end of the panel, a top horizontal support 8, a bottom horizontal support 10, and two vertical inner supports 6 positioned equidistantly along the top and bottom horizontal supports to divide the fence panel into three equal sections,” Col. 3, lines 1-6).

For Claim 4, either Smith or the combination of Smith and Jackson discloses the barrier of claim 1, and Smith further discloses further comprising support pipes (6) arranged within the frame (Fig. 1).

    PNG
    media_image1.png
    355
    565
    media_image1.png
    Greyscale
For Claim 5, either Smith or the combination of Smith and Jackson discloses the barrier of claim 4, and Smith further discloses wherein the support pipes include an intermediate rail (either one of pipes 6) that divides the frame into a first section and a second section (note the annotated Fig. 1, intermediate rail 6a divides the frame into sections A and B+C, while  intermediate rail 6b divides the frame into sections A+B and C).
For Claim 6, either Smith or the combination of Smith and Jackson discloses the barrier of claim 5, and Smith further discloses wherein the one or more mesh panels include a first mesh panel attached to the first section and a second mesh panel attached to the second section (each mesh grid 12 is attached across all the sections, so 12d is attached to section A, and 12c is attached to section B and/or C, for example).

For Claim 8, either Smith or the combination of Smith and Jackson discloses the barrier of claim 1, and Smith further discloses wherein the end pipes (4) are arranged parallel to one another (Fig. 1) and are connected by opposing parallel connecting pipes (8 & 10).
For Claim 9, either Smith or the combination of Smith and Jackson discloses the barrier of claim 1, and Smith further discloses wherein the end pipes are arranged at an angle with respect to one another (as illustrated in Figure 1, one of end pipes 4 forms a right angle with pipe 10).
For Claim 10, either Smith or the combination of Smith and Jackson discloses the barrier of claim 9, and Smith further discloses wherein the end pipes are perpendicular to each other (4 & 10 form a right angle).
For Claim 11, either Smith or the combination of Smith and Jackson discloses the barrier of claim 10, and Smith further discloses wherein the end pipes are connected to each other at a joint to form a right angle (4 & 10 form a right angle).
For Claim 13, either Smith or the combination of Smith and Jackson discloses the barrier of claim 9, and Smith further discloses further comprising support pipes (6) arranged within the frame (pipes 6 are within the frame which includes the aforementioned end pipes, Fig. 1).

For Claim 15, either Smith or the combination of Smith and Jackson discloses the barrier of claim 14, and Smith further discloses wherein the one or more mesh panels include a first mesh panel attached to the first section and a second mesh panel attached to the second section (each mesh grid 12 is attached across all the sections, so 12d is attached to section A, and 12c is attached to section B and/or C, for example; discussed in a similar manner as the rejection of claim 6).
For Claim 17, either Smith or the combination of Smith and Jackson discloses the barrier of claim 1, and Smith further discloses further comprising a bracket (20) configured to secure the barrier to a substrate in the lay-flat configuration (represented by 4 of the next frame 2, the bracket 20 is configured to attach the frame to a substrate, in that it can receive a substrate within its U-shape and secure the frame thereto).
For Claim 18, Smith discloses a lay-flat barrier (since each side of the system 1, Fig. 2 comprises planar modular fence panels 2, each side may be laid flat on the ground), comprising 
a plurality of modules (each 2), each module comprising: 
two end pipes (either the set of 4 & 4, first module or the set of 10 & 4, second module) attached to each other by one or more connecting pipes (8 & 10) to form a frame (Fig. 1); and 

wherein at least one end pipe of each module of the plurality of modules is connected to an end pipe of at least one other module of the plurality of modules (Fig. 3), and 
wherein the mesh panels of the plurality of modules are adapted to be electrically coupled to each other (represented by elements 26 & 28) and to a power source (in order to function as intended, the wire grids 12 must be provided with an electrical connection to a power source, as contemplated in Col. 4, lines 40-49) so as to discharge a deterrent amount of current upon contact by a small animal (Col. 1, line 65-Col. 2, line 3 and Col. 3, lines 60-65).
However, if Applicant disagrees that Smith illustrates the mesh grids 12 mounted on one side of the frame 2, then Jackson, like prior art above, teaches an electrified animal deterrent device (title, disclosure) further comprising one or more electrically-conductive mesh panels (2) attached on top of frame (2 is mounted to frame 1 via metal screws 3, as illustrated in the figures and the accompanying description found in [0003-5] when the frame is in a lay-flat configuration (as illustrated by the side view).
For Claim 19, either Smith or the combination of Smith and Jackson discloses the lay-flat barrier of claim 18, and Smith further discloses wherein the plurality of modules comprise a first module (one of the frames 2 illustrated in Figs. 1 & 3) and a second module (another of the frames 2 as illustrated in Figs. 1 & 3), 
wherein the first module comprises end pipes (4 & 4) that are arranged parallel to each other (Fig. 1), and 

For Claim 20, either Smith or the combination of Smith and Jackson discloses the lay-flat barrier of claim 19, and Smith further discloses wherein an end pipe of the first module (one of 4 & 4) is connected to an end pipe of the second module (element 4 of the set of 4 & 10) by a bracket (20) configured to secure the barrier to a substrate (the bracket 20 bounds a U-shaped space, that space can receive a substrate within its U-shape and secure the frame thereto).

Claims 6, 7, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niewenhuis and Shearer (GB 1274197). 
For Claims 6 & 15, Niewenhuis discloses the barrier of claims 5 & 14.
Niewenhuis is silent to wherein the one or more mesh panels include a first mesh panel attached to the first section and a second mesh panel attached to the second section.
Shearer, like prior art above, teaches an electrified animal guard (title, disclosure), further comprising multiple electrified panels (4-7). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify duplicate the wire mesh panel of Niewenhuis into at least two electrified panels as taught by Shearer, in order to allow the user to replace and repair smaller sections of the device, as well as to provide potential between two panels (page 2, lines 36-40, Shearer).
Such a modification would provide at least two of the panels 4-7, Shearer across multiple sections of the frame of Niewenhuis.
For Claim 7, Niewenhuis as modified by Shearer teaches the barrier of claim 6, and .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Niewenhuis, Shearer, and Lampman et al. (US PGPub 2015/0282471, “Lampman”).
For Claim 16, Niewenhuis as modified by Shearer teaches the barrier of claim 15, and Shearer further teaches wherein the first mesh panel comprises a rectangular shape (Fig. 2).
Niewenhuis as modified by Shearer is silent to wherein the second mesh panel comprises an L-shape.
Lampman, like prior art above, teaches an electrified animal barrier (title, disclosure), further comprising multiple panels with a myriad of shapes (Figs. 4A-4B), including three rectangular panels (between elements 402), and four L-shaped panels (two on each far side of 402, Figs. 4A-4B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the second panel of the above-modified reference with a L-shape as taught by Lampman, in order to better “deter a predetermined range of animals of differing sizes,” [0047, Lampman].

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to each of the following disclosures as being similar to the instant invention: US 20130220233, US 20090032790, US 5072915, & US 4300306.
DE 202013004545 U1 also illustrated L-shaped panels, Fig. 4.
The following disclosures establish the state of the art of cattle and other livestock guards: US 1254072, US 3491480, US 20020092481, US 20200037576, US 4387882, US 6519131, US 2512740, US 2899174, & GB 2044325.
The following disclosures establish the state of the art of electrified fences and barriers: US 20130105752, US 20180070556, US 20040093788, US 4154430, US 6817138, US 7834769, US 4969418, US 4949216, US 6827042, US 1848625, KR 20170001755 U, KR 20150025321, WO 2016066847.
The following disclosures establish the state of the art of other electrically conductive walkway devices: US 20130119043, US 20160230354, & US 5614292. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MORGAN T JORDAN/Examiner, Art Unit 3643